206 Mich. App. 638 (1994)
522 N.W.2d 697
PEOPLE
v.
MILLER
Docket No. 156613.
Michigan Court of Appeals.
Submitted April 12, 1994, at Grand Rapids.
Decided September 6, 1994, at 9:40 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Dale A. Crowley, Prosecuting Attorney, and Carole F. Barnett, Assistant Attorney General, for the people.
State Appellate Defender (by Sheila N. Robertson), for the defendant on appeal.
Before: MICHAEL J. KELLY, P.J., and HOOD and S.B. MILLER,[*] JJ.
MICHAEL J. KELLY, P.J.
Defendant pleaded guilty of operating a vehicle while under the influence of intoxicating liquor or a controlled substance (OUIL), third offense, MCL 257.625(6); MSA 9.2325(6). The circuit court sentenced defendant to the maximum possible term of imprisonment, forty to sixty months, and imposed a fine of $3,500 and costs of $1,500. Defendant now appeals by leave granted. We affirm.
Defendant first argues that the $3,500 fine in addition to the maximum term of imprisonment *640 constitutes a violation of the principle of proportionate punishment set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990). We disagree. The imposition of both a fine and a term of imprisonment is provided for in MCL 257.902; MSA 9.2602:[1]
Any person who is convicted of a violation of any of the provisions of this act declared to constitute a felony [MCL 257.625(6); MSA 9.2325(6)], unless a different penalty is expressly provided herein, shall be punished by imprisonment for not less than 1 year nor more than 5 years, or by a fine of not less than $500.00 nor more than $5,000.00, or by both such fine and imprisonment.
Defendant's punishment falls short of the $5,000 maximum fine possible under this statutory provision. The punishment is proportionate not only to the severity of the crime committed but also to defendant's criminal background. The trial court properly considered all pertinent factors.
Defendant also contends that his fine violates the excessive fines clauses of the Michigan and federal constitutions, Const 1963, art 1, § 16; US Const, Am VIII. In People v Wolfe, 338 Mich. 525, 540; 61 NW2d 767 (1953), our Supreme Court stated that the question of excessive fines "necessarily involves a consideration of the purpose sought to be accomplished by the legislature and of the seriousness of the problem with which it undertook to deal." The hefty fines provided for in MCL 257.902; MSA 9.2602 represent the Legislature's *641 response to those persons who ignore lessons of leniency after a previous conviction.
Defendant urges this Court to take into consideration his financial status in determining whether the fine is excessive. See Hindt v State, 421 A2d 1325, 1333 (Del, 1980), citing State v Trailer Service, Inc, 61 Wis 2d 400, 409; 212 NW2d 683 (1973), for the proposition that determining excessiveness of a fine in a constitutional sense includes consideration "in some instances [of] the ability of the accused to pay." Although defendant has enjoyed only seasonal employment as an asphalt layer and has no significant assets, we do not believe that a $3,500 fine violates all standards of reasonableness in view of defendant's criminal history and the legislative purpose of the fine.
Defendant's next argument is that the circuit court lacked the authority under MCL 257.902; MSA 9.2602 to impose costs. Defendant correctly points out that first-time OUIL offenders under MCL 257.625(4); MSA 9.2325(4) may be subject to costs while MCL 257.625(6); MSA 9.2325(6),[2] via MCL 257.902; MSA 9.2602, does not expressly provide the same for three-time offenders. On this ground, the prosecution concedes that the portion of defendant's sentence requiring him to pay costs should be vacated. However, an order vacating that portion of defendant's sentence would contravene the holding in People v Cousins, 196 Mich. App. 715; 493 NW2d 512 (1992). There, this Court held that costs may be imposed under MCL 257.625(6); MSA 9.2325(6) because it would be unreasonable to interpret the OUIL provisions as authorizing costs for a first-time offender but not *642 for repeat violators.[3] Although defendant submits that the Cousins decision is erroneous, it is precedential under Administrative Order No. 1994-4.
Finally, defendant argues that he is entitled to resentencing because his sentence was based on inaccurate legal and factual information in the presentence information report (PSIR) with regard to the potential for early release. The PSIR recommended the maximum term of imprisonment because defendant would "continue to be a threat to the public" and it would be "entirely probable" that he would be released back into the community by the Department of Corrections after a short period of time. Although a sentencing court may not impose a lengthy sentence solely out of concern that the Department of Corrections will grant a legislatively authorized early release, People v Fleming, 428 Mich. 408, 422; 410 NW2d 266 (1987); People v McCracken, 172 Mich. App. 94, 102; 431 NW2d 840 (1988), we cannot say that such concern motivated the trial court to impose the maximum term of imprisonment. In contrast to Fleming, supra, where the trial court cited the defendant's possible early release as a reason for departing from the Sentencing Guidelines, and McCracken, supra, where the trial court's comments revealed displeasure with the practices of the Department of Corrections, the record in this case contains no evidence of improper considerations by the trial court. The court cited defendant's criminal background and the public danger posed by his drinking and driving habits as reasons for defendant's sentence. There was no impropriety *643 in imposing a maximum term of imprisonment regardless of the practices of the Department of Corrections.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  On January 1, 1992, a new statutory scheme for OUIL offenses under MCL 257.625; MSA 9.2325 took effect, superseding the scheme that applies to defendant's March 1991 violation. 1991 PA 98. The punishment provision cited here is now incorporated into MCL 257.625(6); MSA 9.2325(6).
[2]  Since the time of defendant's offense, MCL 257.625; MSA 9.2325 has undergone significant modification. 1991 PA 98, § 1 effective January 1, 1992.
[3]  As noted in footnote 1, supra, 1991 PA 98 amended MCL 257.625; MSA 9.2325, effective January 1, 1992. Subsection 7 of the amended statute specifically provides that, in addition to imposing the sanctions prescribed under subsections 4, 5, and 6, the court may also order a person violating those sections to pay the costs of prosecution.